Allowable Subject Matter
Claims 1 and 4 are allowed.

The following is an examiner’s statement of reasons for allowance: The combination of prior art references do not properly teach the claimed device.  More specifically, applicant’s arguments and the affidavit, both filed November 15, 2021, are convincing.  Also, after further review, it is found that the combination of Smith (GB 2 361 510) and Zernikow et al. (USPub 2005/0238274) would not have been obvious in view of the reference teachings.  More specifically, Smith (GB 2 361 510) teaches a CVT arrangement in Figure 6 having a pair of bearings (64) arranged inside of an inside disk (16).  Zernikow et al. (USPub 2005/0238274) teaches a bearing preload mechanism having springs (7.3,8.3) for biasing outer rings (7.1,8.2) of a pair of bearings (7,8) for supporting a rotor (5).  Smith clearly discloses (page 14) the bearings (64) “preventing the inner disc arrangement 16 from being moved laterally despite the transverse load applied thereto.” In the event the CVT of Smith is modified with the preloaded bearing arrangement of Zernikow, it is understood the inside disk (16) would be allowed to move laterally due to the resilient springs, which directly contradicts the teaching of Smith.  Accordingly, the claims are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658